IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


STATE OF FLORIDA,

              Appellant,

 v.                                                       Case No. 5D18-686

OFFICE OF THE PUBLIC DEFENDER,
EIGHTEENTH JUDICIAL CIRCUIT,
BREVARD COUNTY, FLORIDA AND
MICHAEL FALANGA,

              Appellees.

________________________________/

Opinion filed July 27, 2018

Appeal from the Circuit Court
for Brevard County,
Charles J. Roberts, George T. Paulk
and Jeffrey F. Mahl, Judges.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca R. McGuigan,
Assistant Attorney General, Daytona
Beach, for Appellant.

James S. Purdy, Public Defender, and
Nancy Ryan, Assistant Public Defender,
Daytona Beach, for Appellees.

ORFINGER, J.

       The State of Florida appeals the circuit court’s order denying its petition for a writ

of quo warranto, challenging the Office of Public Defender’s authority to intervene in civil

traffic infraction cases. Based on our opinion in State v. Grate, No. 5D18-683 (Fla. 5th
DCA July 27, 2018), issued simultaneously herewith, we treat this matter as a direct

appeal, reverse the circuit court’s order, and remand with instructions to grant the

petition.1

       REVERSED and REMANDED.


WALLIS and LAMBERT, JJ., concur.




       1The circuit court considered this matter with a three-judge panel. Judge Paulk
dissented and would have granted the petition.



                                          2